On Rehearing.
His Honor, CHARLES F. CLAIBORNE,
rendered the opinion and decree of the Court, as follows:
1. Peter Brand prays for a rehearing on the ground that the secretary of the plaintiff association testified that his attested account had been served on the association. We find this to be correct. We had been misled by the testimony of Brand himself who, according to the stenographer’s notes, testified that he had served his account on the “surety.” Brand claims that this is an error, that it should have been “secretary.” We will correct the judgment accordingly, and place Peter Brand among the creditors entitled to a judgment against the American Bonding Company, for the sum of fourteen dollars and interest.
*2852. The American Bonding Company has also applied for a rehearing. It complains that the decree grants'-a judgment of $50.00 as attorney’s fees in favor of the plaintiff and against the Bonding Company, while the opinion recognizes the plaintiff as entitled to a judgment for attorney’s fees against Dexheimer alone. This was an oversight in the opinion, inasmuch a-s plaintiff is entitled to the same judgment against the surety to which he is entitled against Dexheimer.
3. The Salmen Brick & Lumber Co. also pray for a rehearing. They insist that they had served an attested account of their claim in the hands of the owner before the 4th and 5th payments were due, at a time when no other account had been served upon the owner, and that this service gave them a right to be paid by preference over all others out of the funds then in the owner’s hands, which are the same funds the owner has deposited in Court. In- refusing to grant them this preference, we were guided by the opinion of the Supreme Court in Hale vs. Willis, 3 A., 504. The company denies that this decision applies. It also asserts that it is an erroneous construction of Art. 2772, C. C., and that it has been overruled by Vordenbaumen vs. Bartlett, 105 La., 752, McBurney vs. Bradbury, 6 A., 39, and Meyer vs. Bichow, 63 Sou. Rep., 487. We have examined these authorities, as well as the case Jahnke Navigation Co. vs. Holmberg, 5 Ct. Appeal, 36, and we do not think that they discuss or pass upon the question of preference resulting from the service of an attested account. They are all cases between the materialmen and the owner, and not between the material men inter sese. We have examined the Willis case again and we remain satisfied that our decision in this case is in accord with it.
Opinion and decree on rehearing, June 15th, 1914,
Writ denied, October 1st, 1914.
It is therefore ordered that our previous, judgment herein be amended by granting Peter Brand a judgment against the American Bonding Company for fourteen dollars with five per cent per annum interest from December 31, 1911, subject to the same credit and extent of liability mentioned in our original decree, and that as thus amended the rehearings above mentioned be refused.